Citation Nr: 1223461	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  11-04 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal.  Jurisdiction over the Veteran's case is now with the RO in St. Petersburg, Florida.

In a March 2012 statement, the Veteran indicated that he no longer wished to be represented by Disabled American Veterans, and that he desired to represent himself in his appeal before the Board.  In March 2012, the Disabled American Veterans advised VA that it was withdrawing as the Veteran's representative.  In May 2012, the Board granted the motion pursuant to 38 C.F.R. § 20.608 (2011).  Accordingly, no representative is listed on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of his active service.  Specifically, he contends that from 1962 to 1964, he served as a Voice Intercept Processing Specialist (VIPS) in Berlin, and that his hearing loss and tinnitus were incurred as a result of constant exposure to hazardous noise, such noise as major static, buzzing, crackling, and other electronic interference, associated with his duties as a VIPS.  He additionally contends that his hearing loss and tinnitus were caused by exposure to small arms fire, while earning a small arms expert medal on a firing range, without hearing protection.  

The Veteran has submitted multiple pieces of medical and other literature to support his contention that the duties associated with being a VIPS, such as listening to extensive noise and using headphones for long periods of time, has resulted in numerous occurrences of hearing damage among British and American veterans.

The Veteran's service treatment records are devoid of any evidence of treatment for, complaints of, or reference to hearing loss or tinnitus during his active service.  His April 1965 separation examination showed that he had normal hearing for VA purposes at that time.  See 38 C.F.R. § 3.385 (2011).  The Veteran's DD Form 214 reveals, however, that he completed a Russian Language Specialist course from October 1961 to July 1962 and VIPS course from August 1962 to December 1962.  His Military Occupational Specialty (MOS) was noted to be an administrative specialist.  The exact time, if any, that he served as a VIPS is not noted in the claims file.

The Veteran's post-service treatment records reveal that he was found to have mild to moderate sensorineural hearing loss in February 1999.  He was additionally noted to complain of having occasional tinnitus at that time.  He was approved to receive hearing aids through the San Francisco VA Medical Center (VAMC) in March 1999.  A later audiogram, dated in July 2001, from Dietsch's Hearing Aid Centers, confirmed that he had bilateral hearing loss for VA purposes at that time.  See 38 C.F.R. § 3.385.  Further VA treatment records reveal that he continued to receive fairly regular VA treatment for bilateral hearing loss, including occasional adjustment and reissuance of hearing aids, from that time forward.

Based on the foregoing evidence, the Board observes that the Veteran's current bilateral hearing loss and claimed tinnitus could be causally linked to his active service.  Therefore, pursuant to the duty to assist, the Board finds that this case must be remanded in order for the Veteran to be afforded a VA audiological examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, (3) indication that the current disability may be related to the in-service event, injury or disease, and (4) insufficient evidence to decide the case).  

The Board notes that the Veteran has provided inconsistent statements in the records, and thus it will lay out a factual background for the examiner to consider when providing a medical opinion as to the possible etiology of the hearing loss and tinnitus to ensure that the opinion is based on an accurate history.  For example, in February 1999, the Veteran denied a history of ear problems, reported occasional tinnitus, and reported a "positive noise exposure f[ro]m several occupations."  See February 25, 1999, VA treatment report.  Five days later in March 1999, the Veteran reported noise exposure in service, working as a truck driver intermittently, and "now works in loud environment at city jail.  Only rare tinnitus."  See March 2, 1999, VA treatment report.  In October 2006, the Veteran reported noise exposure in service but then denied any occupational noise exposure.  He reported constant tinnitus in both ears for "5+ years."  See October 30, 2006, VA treatment report.

The denial of any occupational noise exposure in October 2006 contradicts his prior statements in 1999 of having "several occupations" that involved noise exposure and his informing the examiner that he had worked as a truck driver intermittently and was now working in a loud environment at the city jail.  Additionally, in a September 2009 statement, the Veteran reported that tinnitus "became an increasing problem as well and a constant distraction from the time I was in the military, but particularly through the 1970s and 1980s[,] when it grew increasingly loud and varied, interfering with daily life as well as with my sleep."  Such statement contradicts the statements he made in 1999 to VA professionals that tinnitus was occasional or rare.  The Board accords the 1999 statements significantly more probative value for two reasons.  One, they were statements made while seeking medical treatment, which statements tend to be credible.  Two, they were made 10 years before the Veteran filed a claim for VA compensation benefits for hearing loss and tinnitus.  These contradictory statements made by the Veteran have damaged his credibility.  This is why the Board will lay out a factual background for the examiner to review when providing a medical opinion to ensure the examiner has the accurate facts.

The Board observes that a complete copy of the Veteran's service personnel records (SPRs) does not appear to have been associated with the claims file.  Where his SPRs may prove vital in helping to establish his contention that he served as a VIPS for two years during his service, a complete copy of his SPRs must be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2011).  

In February 1999, the Veteran submitted private hearing tests dated in 1995 and 1998 from "General Hospital Employee Health."  The Veteran will be offered the opportunity to submit additional records from the facility that tested his hearing at that time.

Finally, the Veteran has indicated that he has received VA audiological treatment for his claimed hearing loss and tinnitus disabilities at various VA treatment facilities across the nation.  Treatment records from many of these VA facilities, however, do not appear to be associated with the claims file.  These include facilities located in San Francisco, California, dated from approximately 1989 to 1999; Sacramento, California, dated from 2000 to 2001; San Diego, California, dated from 2002 to 2004; West Palm Beach and Stuart, Florida, dated in 2004; Miami, Fort Lauderdale and Oakland Park, Florida, dated from 2005 to 2007; Indianapolis, Indiana, dated from 2007 to 2008; Phoenix, Prescott and Cottonwood, Arizona, dated from 2008-2009.  Any and all outstanding VA treatment records pertaining to the Veteran's claimed disabilities should also be obtained on remand.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran is invited to submit additional records related to the hearing tests he underwent on January 20, 1995, and January 21, 1998, through General Hospital Employee Health.

2.  Contact the National Personnel Records Center and request a complete copy of the Veteran's service personnel records.  Any response received should be memorialized in the Veteran's claims file.

3.  Obtain complete copies of all outstanding VA treatment records pertaining to the Veteran's claimed bilateral hearing loss and tinnitus disabilities from the following VA healthcare facilities:  

* San Francisco, California, dated from 1989 to 1999; 
* Sacramento, California, dated from 2000 to 2001;
* San Diego, California, dated from 2002 to 2004;
* West Palm Beach and Stuart, Florida, dated in 2004;
* Miami, Fort Lauderdale and Oakland Park, Florida, dated from 2005 to 2007; 
* Indianapolis, Indiana, dated from 2007 to 2008; 
* Phoenix, Prescott and Cottonwood, Arizona, dated from 2008-2009.  

Additionally any recent VA treatment records that me be relevant to his claims, dated since September 2009, should be obtained.  Any response received pertaining to these records should be documented in the Veteran's claims folder.

4.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a complete copy of this REMAND should be made available to and reviewed by the examiner, and the VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  The examiner should ask the Veteran about the occupations he had following service discharge, which should include but is not limited to working as a truck driver and working at the city jail and the length of these employments.

Appropriate testing should include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

The RO should inform the examiner of the Veteran's military occupational specialty based on the service personnel records.  The examiner is also informed of the following facts:

* The Veteran served on active duty from July 1961 to June 1965.

* The Veteran's service treatment records are in a white envelope at the bottom of the claims file.  

* At service entrance, the Veteran had 15/15 in spoken voice in both ears.

* An April 1965 Report of Medical Examination shows that an audiometer was conducted.  See item # 71.  In a Report of Medical History completed by the Veteran at that time, he denied a history of ear trouble or running ears.  See item # 20.

* In February 1999, the Veteran reported trouble hearing in noisy situations.  He denied a history of ear problems, occasional tinnitus, positive noise exposure from several occupations.  The Veteran had brought hearing tests he underwent in 1995 and 1998.  Audiological testing revealed mild to moderate sensorineural hearing loss in both ears.  See February 25, 1999, VA treatment record, which is tabbed on the left in yellow with the applicable month and year.

* In March 1999, the Veteran reported noting a gradual hearing loss over the last 30 years.  He noted he used loud headphones while in service, worked as a truck driver intermittently and "now works in loud environment at city jail.  Only rare tinnitus, no vertigo."  See March 2, 1999, VA treatment record, which is tabbed on the left in yellow with the applicable month and year.

* The Board finds the Veteran's report of history of noise exposure from "several occupations" to be credible.  In other words, the Board does not find that in-service noise exposure is the only noise exposure the Veteran has experienced during his life.  He described his job at the city jail as involving a "loud environment."

* The Veteran's subsequent claims of chronic tinnitus beginning in service to be not credible, since he reported only occasional tinnitus or "rare" tinnitus back in 1999.  Thus, back in 1999, the Veteran did not have chronic tinnitus.

* While the Board has laid out some relevant facts, it asks that you review the entire claims file, as the Board is in the process of obtaining additional potential relevant records.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed bilateral hearing loss and/or tinnitus is etiologically related to the Veteran's active service, including in-noise exposure.  In so doing, the examiner should specifically address the Veteran's contentions that he incurred bilateral hearing loss and tinnitus as a result of his duties as a VIPS, and/or as a result of exposure to small arms fire without hearing protection.  Also, the examiner must discuss the likelihood that the Veteran's hearing loss and tinnitus are due to in-service noise exposure on a delayed or latent onset theory of causation.  If the Veteran's tinnitus is a symptom of hearing loss or is caused by hearing loss which is service related, then the examiner should so state.

In addressing the above, the examiner should provide a complete rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, the examiner should explain why this is so.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If either claim remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and after they have had an adequate opportunity to respond, return the Veteran's appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

